Case 3:19-cr-O0650-K Document 10 Filed 12/18/19 Pageiof3 PagelD 26

ORIGINAL

IN THE UNITED STATES DISTRICT COURT |
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION s
UNITED STATES OF AMERICA NO. a 3
V. ”
CURTIS VANCE MATHIS 8 * 1 9CR = 6 5 0 - K
INDICTMENT
The Grand Jury charges:
Count One

Sex Trafficking of Children
(Violation of 18 U.S.C. § 1591(a)(1))

Beginning in or about November 4, 2019, and continuing through in or about
November 5, 2019, the exact dates being unknown, in the Dallas Division of the Northern
District of Texas and elsewhere, the defendant, Curtis Vance Mathis, in and affecting
interstate commerce, did knowingly recruit, entice, harbor, transport, provide, obtain, and
maintain by any means a person, namely, Jane Doe 1, who had not attained the age of
18 years, knowing, and in reckless disregard of the fact, and having had a reasonable
opportunity to observe Jane Doe 1, that Jane Doe | had not attained the age of 18 years
and would be caused to engage in a commercial sex act.

In violation of 18 U.S.C. § 1591(a)(1), the penalty for which is found at 18 U.S.C.

§ 1591(b)(1) and (b)(2).

Indictment—Page 1
Case 3:19-cr-O0650-K Document10 Filed 12/18/19 Page 2of3 PagelD 27

Forfeiture Notice
(18 U.S.C. § 1594(d))

Upon conviction for the offense alleged in Count One of this indictment and
pursuant to 18 U.S.C. § 1594(d), the defendant, Curtis Vance Mathis, shall forfeit to the
United States any property, real or personal, that was involved in, used, or intended to be
used to commit or to facilitate the commission of such violation and any property, real or
personal, constituting or derived from, any proceeds that such person obtained, directly or

indirectly, as a result of such violation.

A TRUE BILL:

ih)

FOREPER$0N

ERIN NEALY COX
UNITED STATES ATTORNEY

¢ oy PIERCE

Texas Bar No. 24036579

Assistant United States Attorneys
1100 Commerce Street, Third Floor
Dallas, Texas 75242-1699
Telephone: 214-659-8678
Facsimile: 214-659-8800

Email: cara.pierce@usdoj.gov

Indictment—Page 2

 
Case 3:19-cr-O0650-K Document10 Filed 12/18/19 Page 3of3 PagelD 28

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

 

THE UNITED STATES OF AMERICA

CURTIS VANCE MATHIS

 

INDICTMENT

Sex Trafficking of Children
Violation of 18 U.S.C. § 1591(a)(1)

(Count 1)

18 U.S.C. § 1594(d)
Forfeiture Notice

1 Count

 

A true bill rendered

Co MP

DALLAS FOREPERSON

 

Filed in open court this 6 day of December, 2019.

 

 
